Exhibit 24(b)(8.33) Amendment No. 1 to Amended and Restated Administrative Services Agreement Franklin Templeton Services, LLC ING Life Insurance and Annuity Company ING USA Annuity and Life Insurance Company ReliaStar Life Insurance Company ReliaStar Life Insurance Company of New York THIS AMENDMENT, is made by and among Franklin Templeton Services, LLC (the "Fund Administrator"), and ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company (each of which is referred to as the "Company"). WHEREAS, The Company and the Fund Administrator have entered into an Amended and Restated Administrative Services Agreement, dated as of October 3, 2005, as may be amended from time to time (the "Agreement"), concerning certain administrative services with respect to each series ("Fund" or "Funds") of Franklin Templeton Variable Insurance Products Trust (the "Trust"), which Funds are investment options in certain variable life insurance and variable annuity contracts issued by the Company; and WHEREAS, the Company and the Fund Administrator wish to amend the Agreement for the purpose of adding a new party to the Agreement, and certain new variable life or variable annuity insurance contracts covered by the Agreement. NOW, THEREFORE, in consideration of past and prospective business relations, the Fund Administrator and the Company hereby amend the Agreement as follows: 1. ReliaStar Life Insurance Company of New York is hereby added as a party to the Agreement (the "Company"). 2. Schedule B of the Agreement is hereby deleted in its entirety and replaced with the Schedule B attached hereto. 3. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. 40482-2 1 This Amendment is executed as of May 17, 2006. FRANKLIN TEMPLETON SERVICES, LLC By: /s/ Robert C. Hays Name: Robert C. Hays Title: Vice President ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Richard K. M. Lau Name: Richard K. M. Lau Title: Vice President ING USA ANNUITY AND LIFE INSURANCE COMPANY By: /s/ Richard K. M. Lau Name: Richard K. M. Lau Title: Vice President RELIASTAR LIFE INSURANCE COMPANY By: /s/ Richard K. M. Lau Name: Richard K. M. Lau Title: Vice President RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Richard K. M. Lau Name: Richard K. M. Lau Title: Vice President 40482-2 2 Schedule B Administrative Expense Payments The Fund Administrator agrees to pay the Company a fee, computed daily and paid quarterly in arrears, equal to an annual rate as set forth below, applied to the average daily net assets of the shares of the Funds held in the subaccounts of the Accounts. The payment will be computed and paid in the manner described more completely in the Agreement. # Company Name Product Name Funds of the Trust Fee Rate Date of beginning of period for computation of fee 1. ING Life Insurance and Annuity Company All products for which Funds of the Trust are investment options Franklin Growth and Income Securities Fund Franklin Income Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin U.S. Government Fund Mutual Shares Securities Fund Templeton Developing Markets Securities Fund Templeton Foreign Securities Fund Templeton Growth Securities Fund % % 07-01-01 05-01-06 2. ING USA Annuity and Life Insurance Company All products for which Funds of the Trust are investment options % % 01-02-02 05-01-06 3. ReliaStar Life Insurance Company All products for which Funds of the Trust are investment options % % 05-03-04 05-01-06 4. ReliaStar Life Insurance Company of New York All products for which Funds of the Trust are investment options % 05-01-06 40482-2 3
